Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “the first and second arms joined at the first and second join ends via a joint member such that the arms can be flexibly opened and closed to bring the first and second hair heating plates” should read “the first and the second arms joined at the first and the second join ends via a joint member such that the arms can be flexibly opened and closed to bring the first and the second hair heating plates”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “cover the first and second free ends of the first and second arms” should read “cover the first and  the second free ends of the first and the second arms”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the press covers" in Line 1 and “the at least one hair iron arm” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the hair conditioner" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hirata (US 20020036000).
Regarding Claim 1, Hirata,  in the same field of endeavor, discloses A hair iron (Figure 1) , comprising: a first arm 24 having a first free end, a first joint end 27, a first heating element and a first hair heating plate 23 on an interior surface thereof proximate the first free end, the first heating element providing heat to the first hair heating plate (Paragraph [0017]); a second arm 25 having a second free end, a second joint end 27, a second heating element and a second hair heating plate 22 on an interior surface thereof proximate the second free end, the second heating element providing heat to the second hair heating plate (Paragraph [0017]), the first and second arms joined at the first and second join ends via a joint member 27 such that the arms can be flexibly opened and closed to bring the first and second hair heating plates into and out of contact(Paragraph [0018]); a first removable, heat-resistant hair iron sheath 68, the first hair iron sheath configured to wrap around the first hair iron arm covering the first hair heating plate (Figure 5); and a second removable, heat-resistant hair iron sheath 68, the second hair iron sheath 
Regarding Claim 4, the press covers 68 completely cover the first and second free ends of the first and second arms (Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata further in view of Takehana (CN 102378586).
Regarding Claim 2, Hirata discloses press covers 68 that are configured to wrap around at least one hair iron arm covering the heating plate (Figure 5).
Hirata does not disclose the press covers are comprised of a sheet of paper having a hair condition coating.
Takehana, in the same field of endeavor discloses a sheet of paper [Paragraph 0076]) having a hair conditioner coating (Paragraph [0114]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hirata’s press cover’s 
Regarding Claim 3,  Hirata does not disclose the hair conditioner coating is a wax coating.
Takehana discloses the hair conditioner coating is a wax coating (Paragraph [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hirata’s press cover’s with Takehana’s wax coating in order to reduce the hair contact pressure therefore reducing the damage on the hair (Paragraph [0186]).
In regards to Claim 5, Hirata discloses a hair iron sheath 68 for use with a hair iron (Figure 1) having at least one hair iron arm 24, the at least one hair iron arm having a heating plate 23 on an interior surface.
Hirata does not disclose a sheet of paper having a conditioner coating, the paper sheeting being configured to wrap around at least one hair iron arm covering the heating plate.
Takehana discloses the hair conditioner coating (Paragraph [0114]), the paper sheeting being configured to wrap around at least one hair iron arm covering the heating plate (Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hirata’s press cover’s with Takehana’s conditioner coating in order to apply the hair treatment agent to the surface of the hair and hair shape processing (Paragraph [0091]).
Regarding Claim 6,  Hirata does not disclose the hair conditioner coating is a wax coating.
Takehana discloses the hair iron sheath 1D wherein the hair conditioner coating is a wax coating (Paragraph [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hirata’s press cover’s with Takehana’s wax coating in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772